DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ papers filed on 6/9/2022 have been received and entered. Claims 1, 3-7, 9, 10 and 14 have been amended. Claims 2 and 15-16 have been cancelled. Claims 17-18 have been added. Claims 1, 3-14 and 17-18 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via telephone with Benjamin C. Stasa on 7/12/2022.
The application has been amended as follows: 
Claim 14, line 3, changes “method,” to --method comprising: --

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-14 and 17-18 are allowable over the prior art of record because none of the prior art of the record whether taken singularly or in combination to teach the amended claims 1, 14 and 18 which recited a correlation data storage part that stores data indicating a correlation, obtained using machine learning, between spectrum data of the gaseous reference sample and the total analysis value of the gaseous reference sample, wherein each spectrum of the spectrum data is a single spectrum containing contributions of all components in the gaseous reference sample, and a calculation main body part that applies the correlation in the correlation data storage part to the spectrum data of the gaseous measurement sample to calculate the total analysis value of the multiple components in gaseous measurement sample (claims 1 and 14).  a correlation data storage part that stores data indicating a correlation, obtained using machine learning, between spectrum data of the gaseous reference sample and the total analysis value of the gaseous reference sample, wherein each spectrum of the spectrum data is a single spectrum containing contributions of all components in the gaseous reference sample, and a calculation main body part that applies the correlation in the correlation data storage part to the spectrum data of the gaseous measurement sample to calculate the total analysis value of the multiple components in gaseous measurement sample, and a correlation calculation part that, on a basis of the spectrum data of the gaseous reference sample and the total analysis value of the gaseous reference sample, calculates the correlation from  respective total analysis values and respective pieces of spectrum data of multiple gaseous reference sample to store it in the correlation data storage part, and when a total analysis value of a new gaseous reference sample and its spectrum data are acquire, takes into account the total analysis value of the new gaseous reference sample and its spectrum data to update the correlation (claim 18). It is these limitations as they claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
The closest prior art, Gethner et al (WO 92/07326) discloses a method of operating a spectrometer to determine property and/or composition data of a sample. Sample collection based upon statistical criteria consist of performing a statistical or rule-based check against the model to identify measurement data. Estimating an unknown property and/or composition data of a test sample, wherein spectral measurement id performed on the test sample and the property and/or composition data of the test sample is estimated form its measured spectrum on a basis of a predive model correlating calibration sample spectra to a known property and/or composition data. The reference data may be updated with spectrum data of additional reference sample, the predictive model according to all the calibration sample spectra data and all the known property and/or composition data of the calibration samples in its database can be determined (abstract, page 4, lines 9-19), but does not expressly disclose the above features of the claims 1, 14 and 18.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Takahashi (US 20190017927) discloses gas analysis apparatus, program for gas analysis apparatus, and gas analysis method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN BUI/Primary Examiner, Art Unit 2865